Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rankawat (US 2019/0286153).
As per claims 1 and 10, Rankawat teaches, a method and system for recognizing a parking space for a vehicle (Rankawat, fig.2 “a first stream of the neural network, a set of points that correspond to a boundary driving drivable free -space from non-drivable space.”), comprising the steps of: capturing successive image frames containing an obstacle while the vehicle is moving (Rankawat, fig.1D boundary points and class labels, and ¶[003] “as this information may be useful to the autonomous driving system and/or advanced driver assistance systems (ADAS) when planning maneuvers and/or navigation decisions.” And fig.7B showing different cameras taking frames, while the vehicle is moving and detecting any obstacle as seen in fig.3A-B and fig.5 ); identifying the obstacle from the successive image frames and generating a first boundary for the obstacle by a Convolutional Neural Network (CNN) algorithm based on a position of the obstacle shown in each of the successive image frames (Rankawat, ¶[0192] “The DLA(s) may quickly and efficiently execute neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, for example and without limitation: a CNN for object identification and detection using data from camera sensors; a CNN for distance estimation using data from camera sensors; a CNN for emergency vehicle detection and identification and detection using data from microphones; a CNN for facial recognition and vehicle owner identification using data from camera sensors; and/or a CNN for security and/or safety related events.” The CNN here represents Convolutional Neural Network, and it is identifying obstacles on the road); detecting a plurality of distances between the moving vehicle and the obstacle ( Rankawat, ¶[0035] “ a distance from a camera center to the boundary in the real-world environment may be determined, and the autonomous vehicle may use the distance to each of the boundary points as a drivable free-space in which to operate.”  distance to each of the boundary points represents detecting a plurality of distances between the moving vehicle and the obstacle as the vehicle is trying to find free space ); generating a second boundary for the obstacle based on the plurality of distances between the vehicle and the obstacle (Rankawat, fig.5 to the right and left represent first and second boundary  ); defining a periphery of the obstacle by adjusting the second boundary and the first boundary ( Rankawat, fig.5 the periphery is being represented around the vehicle in fig.5 as can be seen ); and recognizing a parking space with the aid of the periphery of the obstacle (Rankawat, fig.5 “¶[0139] The training image 500 may include the annotation 502 of the first boundary and the annotation 504 of the second boundary. Assuming that the machine learning model(s) 104 is trained to detect at least four classes and/or parameters (e.g., vehicles, curbs or barriers, traversable, non-traversable), the annotations 502 of the first boundary may include a curb or barrier 516 class label, a vehicle 506 class label, a class label or parameter for a non-traversable boundary type (e.g., the vehicle 506, along segment 502B), and/or a class label or parameter for a traversable boundary type (e.g., the curb or barrier 516, along segments 502A). Similarly, with respect to the second boundary, the annotations 504 may include a curb or barrier 514, 510, 508 class label, a vehicle 512 class label, a class label or parameter for a non-traversable boundary type (e.g., the vehicle 512, the curb or barrier 510 and 508, along segments 504A and 504C), and/or a class label or parameter for a traversable boundary type (e.g., the curb or barrier 514, along segments 504B).” this shows the training for the parking space, then fig.2 actually does this with the sensors in B210-B212 executes the parking operation, as ¶[0223] “Once an emergency vehicle is detected, a control program may be used to execute an emergency vehicle safety routine, slowing the vehicle, pulling over to the side of the road, parking the vehicle, and/or idling the vehicle, with the assistance of ultrasonic sensors 762, until the emergency vehicle(s) passes.” One of the tasks is parking the vehicle. The system is being trained to park as in fig.5 parking spot, therefore with autonomous driving then the vehicle finds the parking space and the boundaries around it). 

As per claims 2 and 11, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 1, wherein the obstacle is an adjacent vehicle (Rankawat, fig.3B as can be seen the system detects other vehicles and would detect them as being trained in fig.5 if another vehicle was next to it). 

As per claims 3 and 12, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 1, further comprising a step of: converting the successive image frames containing the obstacle into a birds-eye view image (Rankawat, fig.7B with all the data of all these cameras a birds eye view would be obvious to try, and be constructed. All the images are taken from all cameras in fig.7B to construct a bird’s eye view). 

As per claims 4 and 13, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 1, further comprising a step of: generating a parking track for the vehicle (Rankawat, fig.6 B610 this would be the equivalent of generating a parking track for the vehicle as it has to do a track to park). 

As per claims 5 and 14, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 4, further comprising a step of: steering the vehicle to the parking space with reference to the parking track (Rankawat, fig.6 B610 or B212 in fig.2 both control the car in an autonomous manner therefore a track is created and the operations in either step get executed such as parking in the training image of fig.5 ). 

As per claims 6 and 15, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 1, wherein the parking space comprises an identifiable feature (Rankawat, fig.5 the features would the lines here ). 

As per claims 7 and 16, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 4, wherein the parking track comprises an outline of the parking space and a path from a current position of the vehicle to the parking space ( Rankawat, ¶[0130] AND FIG.3A “The annotations may include associated class labels such that each point along the boundary has an associated boundary class or type (e.g., pedestrian, vehicle, curb, barrier, catchall, etc.). In some examples, the annotations may include segmented or discontinuous boundaries (e.g., so long as one pixel for each column of pixels of the image includes an annotation), while in other examples, the annotations may include continuous boundary curves (e.g., the segments may be connected to form a continuous curve).” As can be seen in fig.3A a driving path gets created in the training image therefore when actually executing with the sensors in fig.2, there is a path created, there are also boundaries in fig.5 around the parking space as well and the whole image is being used to train the autonomous driving which parking is a part of the tasks). 

As per claims 8 and 17, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 5, further comprising a step of: steering the vehicle from the parking space to a designated location along the parking track (Rankawat, fig.2 the vehicle is fully autonomous therefore it can go from parking to another area or parking within the area or a track as seen in fig.3A and ¶[0223] “Once an emergency vehicle is detected, a control program may be used to execute an emergency vehicle safety routine, slowing the vehicle, pulling over to the side of the road, parking the vehicle, and/or idling the vehicle, with the assistance of ultrasonic sensors 762, until the emergency vehicle(s) passes.” The task is done of parking therefore the track as in fig.3A must be done to be able to park the vehicle). 
As per claims 9 and 18, Rankawat teaches, a method for recognizing a parking space for a vehicle according to claim 2, further comprising a step of: displaying a top view of the moving vehicle and/or a top view of the adjacent vehicle (Rankawat, fig.7B with all the data of all these cameras a top view would be obvious to try, and be constructed. All the images are taken from all cameras in fig.7B to construct a top view. In other words all of the data is there to compile a top view). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/